Citation Nr: 9913374	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  97-02 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from September 1971 
to June 1973.  He has been represented throughout his appeal 
by the Disabled American Veterans.  

The issue of entitlement to service connection for hearing 
loss was previously denied by Department of Veterans Affairs 
(VA) rating decision of July 1983.  The veteran was notified 
of this determination and of his procedural and appellate 
rights by VA letter dated July 7, 1983.  However, he did not 
appeal that determination within one year of this 
notification; therefore, that decision became final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 (1998).  

This current matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
of May 1996, by the New York, New York Regional Office (RO), 
which denied the veteran's attempt to reopen his claim of 
entitlement to service connection for hearing loss.  The 
notice of disagreement with this determination was received 
in November 1996.  The statement of the case was issued in 
December 1996.  The substantive appeal was received in 
December 1996.  

On March 17, 1999, the veteran appeared and offered testimony 
at a hearing before the undersigned member of the Board, 
sitting at New York.  A transcript of the hearing is of 
record.  Additional private treatment reports were submitted 
at the hearing.  The appeal was received at the Board later 
in March 1999.  


REMAND  

At his Board hearing in March 1999, the veteran submitted a 
chronological depiction of the deterioration of his hearing, 
and private treatment reports dated from November 1991 to May 
1997.  He did not waive RO consideration of this evidence 
submitted in support of his claim.  Therefore, this evidence 
has to be reviewed by the RO prior to appellate adjudication 
pursuant to 38 C.F.R. § 20.1304(c) (1998).  

Further, with regard to cases involving the question of 
whether new and material evidence had been submitted to 
reopen a claim, the VA has formerly relied on the test set 
forth in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
This test required that, in order to reopen a previously 
denied claim, "there must be a reasonable possibility that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome."  
Colvin at 174.

38 C.F.R. § 3.156(a) requires that, to reopen a claim, 
evidence submitted must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  In Hodge v. West, the U.S. 
Court of Appeals for the Federal Circuit stated that the test 
created by the United States Court of Appeals of Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) in Colvin was more 
restrictive than required by 38 C.F.R. § 3.156(a).  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  In Colvin, the Court 
was stated to have "impermissibly replaced the agency's 
judgment with its own" and "imposed on veterans a 
requirement inconsistent with the general character of the 
underlying statutory scheme for awarding veterans' 
benefits."  Colvin was therefore specifically overruled by 
the U.S. Court of Appeals for the Federal Circuit in Hodge.  
Therefore the RO when it decides this case should do so under 
the standard in Hodge and 38 C.F.R. § 3.156(a).  

In addition, the Court in Elkins v. West, 12 Vet. App. 209 
(1999) stated there was now a 3 step test when a veteran 
seeks to reopen a claim.  If new and material evidence is 
found, then the VA must determine if the claim is well 
grounded, and if it is, then it must be done with 
consideration of all the evidence.

The Court has also stated that when the Board addresses in a 
decision a question not addressed by the RO, the Board must 
considered whether or not the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument.  If not, it must be considered if the veteran has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  In addition, if the Board determines the veteran 
has been prejudiced by a deficiency in the statement of the 
case, the Board should remand the case to the RO pursuant to 
38 C.F.R. § 19.9 (1998), specifying the action to be taken.  
Bernard at 394.  

The statement of the case issued in December 1996 states 
specifically that the veteran's claim was denied because 
"there is no reasonable possibility that the new evidence 
submitted in connection with the current claim would change 
our previous decision."  It is clear that the RO found new 
and material evidence to reopen the veteran's claim of 
entitlement to service connection for hearing loss had not 
been submitted based on the requirements set forth by the 
Court in Colvin.  As noted previously, these requirements 
have been found to be impermissibly more restrictive than 38 
C.F.R. § 3.156(a) requires.  Since the veteran's claim was 
adjudicated by the RO under an impermissibly strict standard, 
the veteran has been prejudiced.  As provided for by in 
Bernard, the Board must therefore remand this claim to the RO 
for readjudication under 38 C.F.R. § 3.156(a).  

Accordingly, this case is REMANDED to the RO for the 
following actions: 

1.  The RO should then reevaluate whether 
or not new and material evidence to 
reopen the veteran's claim of entitlement 
to service connection for bilateral 
hearing loss has been submitted.  In 
making this determination, the RO should 
follow the provisions of 38 C.F.R. 
§ 3.156(a), not the more restrictive 
requirements set forth in Colvin.  If it 
is determined that new and material 
evidence has been presented, then the RO 
should also consider whether the claim, 
as reopened, is well-grounded.  Elkins.  
If it is reopened and well-grounded the 
RO should consider the claim on the 
merits.  

2.  If the determination(s) remains 
adverse to the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence, all 
applicable law and regulations, and 
reflects detailed reasons and bases for 
the decision.  They should then be 
afforded a reasonable time period in 
which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order. No action is required 
of the veteran unless he receives further notice.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


